     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2685 Page 1 of 16


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    EMANUEL DUNN, JR.                           Case No. 3:20-cv-00127-GPC-JLB
12                                  Petitioner,
                                                  ORDER: (1) DENYING
13    v.                                          PETITION FOR WRIT OF
                                                  HABEAS CORPUS; and (2)
14    R. JOHNSON, Warden, et al.,
                                                  DENYING CERTIFICATE OF
15                               Respondents.     APPEALABILITY
16
17    I. INTRODUCTION
18          Petitioner Emanuel Dunn, Jr. is a state prisoner proceeding pro se with a Petition
19    for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254                         . Dunn
20    challenges his conviction for second degree murder in San Diego Superior Court case no.
21    SCD264080. The Court has read and considered the Petition, [ECF No. 1], the Answer
22    and Memorandum of Points and Authorities in Support of the Answer [ECF No. 4, 4-1],
23    the lodgments and other documents filed in this case, and the legal arguments presented
24    by both parties. For the reasons discussed below, the Court DENIES the Petition and
25    DISMISSES the case with prejudice. The Court also DENIES a Certificate of
26    Appealability.
27    ///
28    ///


                                                  1
                                                                              3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2686 Page 2 of 16


 1    II. FACTUAL BACKGROUND
 2          This Court gives deference to state court findings of fact and presumes them to be
 3    correct; Petitioner may rebut the presumption of correctness, but only by clear and
 4    convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parle v. Fraley,
 5    506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
 6    properly drawn from these facts, are entitled to statutory presumption of correctness).
 7    The state appellate recounted the facts as follows:
 8          Prosecution Evidence
 9
                   During the morning of June 14, 2015, a woman found Mark Preville
10          lying in a Paradise Hills condominium complex carport, motionless and
            bleeding from his head and nose. Another individual had seen nothing
11
            unusual in the carport about a half hour earlier. Preville was not breathing.
12                                                                                            -
            spattered pages from a Ju
13
            stall near his body. Preville had a black glove on his right hand and a splint
14          on his left hand. Paramedics pronounced him dead. Four days earlier,
            Preville had been hospitalized after he reported being struck in the head with
15
            a baseball bat, but doctors did not diagnose any injuries and he was released
16
            found, a police officer arrested and cited Preville after he had an altercation
17
            with a security guard and threatened another transient, as well as an officer,
18          at a downtown park. The officer then released Preville; he did not observe
19
20                                                       blunt force injury to the head by
            homicide. He had skull fractures and multiple impact injuries to his face and
21
            mouth, as well as rib fractures, and minor abrasions to his arms and legs. He
22          had nonfatal puncture wounds to his face and neck. He had a blood-alcohol
            concentration of .17 percent and blood concentration of .25 milligrams per
23
            liter of methamphetamine, and trace amounts of substances indicating
24          marijuana use. Detectives believed that Preville was beaten and killed
            elsewhere and his body dumped in the carport afterwards.
25
26
            mid-city area of San Diego at about 3:00 in the morning contacted Dunn and
27
            Cynthia Perez, who were inside a parked Cadillac registered to Dunn. The
28

                                                   2
                                                                                3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2687 Page 3 of 16


 1         offi
           homicide.
 2
 3
 4
           omitted.] This led police to loc
 5         repossessed on June 29, 2015. Repossession agents found bleach, air
           freshener, detergent, cologne, window cleaner and spray deodorant, among
 6
           other items in the car. Pages from a June 16, 2015 Final Call newspaper
 7         were found in the vehicle. Criminalists found blood transfer stains and
           bleach stains in the Cadillac, predominantly its left rear passenger side, and
 8
           evidence that someone had tried to clean the backseat and rear passenger
 9         doors. Two of the seat belts were soaked in blood. A criminalist concluded
10
           the vehicle bleeding or bloody, but did not sustain his injuries inside it.
11         [footnote 3 omitted.]
12
                 An expert determined that Dunn was a minor contributor to DNA
13
14
15         positioni
           phone and vehicle were generally in the same place; on the late evening of
16
17         activated sites in the Bonita area, then in downtown San Diego. At about
18
19         stayed. The Shorewood Drive house is about a mile and a half from the
           Paradise Hills condominium complex. During the 10:00 hour that morning,
20
21
22
           Defense Evidence
23
                 Dunn presented evidence of Previll
24
25         individuals, including Rudy Wells, a former gang member known as
26
           assaulted him with a baseball bat and took his wallet containing $200. An
27         officer observed that paramedics had already bandaged Preville, who had
           welts on his head. Preville told the officer he wanted to see Wells arrested
28
           and press charges. A defense expert psychiatrist testified that a person with

                                                   3
                                                                                3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2688 Page 4 of 16


 1
            exhibit violent, unpredictable and irrational behavior, as well as disruption
 2
            of brain functions that would impair his perception of reality.
 3
                  Wells testified at trial that Preville, who referred to himself and was
 4
 5
            Wells and photographed injuries on the knuckles of his hands. Wells
 6
            testified he could not remember exactly how he sustained the injuries; it
 7          might have been in a fight with someone else or he had a bad seizure, and he
 8
            baseball fans. A few months later, Wells told detectives that a drug dealer
 9          named Mohammed had bragged about killing Preville. On cross-
            examination, Wells denied hitting Preville, taking his wallet, or hurting him.
10
            He testified that he went to jail and detectives took his DNA, but charges
11          were later dropped.
12
                  A defense investigator testified she contacted Wells after being
13          assigned to the case in March 2016, and he explained he got his injured
            knuckles in a fight at a restaurant. He also told her that Mohammed bragged
14
15
16    (Lodgment No. 6, ECF No. 5-21 at 2-6.)
17    III. PROCEDURAL BACKGROUND
18          On February 8                                                                    n
19    Information charging Emanuel Dunn, Jr. with one count of murder, a violation of
20    California Penal Code § 187(a). (Lodgment No. 1, ECF No. 5-1 at 12.) The Information
21    also alleged that Dunn had suffered a prior serious felony conviction, within the meaning
22    of California Penal Code §§ 667(a), 668 and 1192.7(c), and a                               ,
23    within the meaning of California Penal Code §§ 667(b)-(i), 1170.12 and 668. (Id. at 13.)
24    Following a jury trial, Dunn was convicted of second degree murder. (Lodgment No. 2
25    vol. 12, ECF No. 5-15 at 6-7.) Dunn waived jury trial on his prior convictions and,
26    following a court trial, was found to have suffered them as alleged. (Id. at 16-27.) He
27    was sentenced to thirty-five years-to-life in prison. (Lodgment No. 16, ECF No. 5-16 at
28    15-16.)

                                                   4
                                                                               3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2689 Page 5 of 16


 1              Dunn appealed his conviction to the California Court of Appeal, which affirmed
 2    his conviction in a written opinion. (Lodgment Nos. 3-6, ECF Nos. 5-18 5-21.) He then
 3    filed a                                                                                  Franks
 4                 which the superior court construed as a petition for writ of habeas corpus.
 5    (Lodgment No. 9, ECF No. 5-24 at 65-67.) The Superior Court denied the petition. (Id.)
 6    Dunn then filed a request for DNA testing in the San Diego Superior Court, which was
 7    denied. (Lodgment No. 10, ECF No. 5-25 at 2.) After this denial, Dunn filed a petition
 8    for writ of habeas corpus in the California Court of appeal. (Lodgment No. 7, ECF No.
 9    5-22.) The Court denied the petition in a written opinion. (Lodgment No. 8, ECF No. 5-
10    23.) Following that denial, Dunn filed another petition for writ of habeas corpus in the
11    San Diego Superior Court. (Lodgment No. 9, ECF No. 24.) The superior court denied
12    the petition in a written opinion. (Lodgment No. 10, ECF No. 25.) Dunn then filed a
13    petition for writ of habeas corpus in the California Supreme Court, which summarily
14    denied the petition. (Lodgment Nos. 11-12, ECF Nos. 5-26 5-27.)
15              Dunn filed a habeas corpus petition pursuant to 28 U.S.C. § 2254 in this Court on
16    January 17, 2020. (ECF No. 1.) Respondent filed an Answer and Memorandum in
17    Support of the Answer on February 27, 2020. (ECF No. 4.) Dunn did not file a Traverse.
18    IV. ANALYSIS
19              Dunn raises two grounds for relief in his Petition. In ground one he contends his
20    trial counsel was ineffective because she did not file a motion to suppress his phone data
21
22    at 7.) In ground two, he claims appellate counsel was ineffective for failing to raise the
23    search warrant issues and the ineffectiveness of trial counsel. (Id. at 9.)
24              Respondent contends the Petition is untimely. (Answer, ECF No. 4-1 at 4-6.) In
25    the alternative, Respondent argues                                                     was
26    neither contrary to, nor an unreasonable application of, clearly established Supreme Court
27    law. (Id. at 6-9.)
28    ///

                                                      5
                                                                                    3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2690 Page 6 of 16


 1          A. Legal Standard
 2          This Petition is governed by the provisions of the Antiterrorism and Effective
 3                                               See Lindh v. Murphy, 521 U.S. 320 (1997).
 4    Under AEDPA, a habeas petition will not be granted with respect to any claim
 5    adjudicated on the merits by the state court unless that adjudication: (1) resulted in a
 6    decision that was contrary to, or involved an unreasonable application of clearly
 7    established federal law; or (2) resulted in a decision that was based on an unreasonable
 8    determination of the facts in light of the evidence presented at the state court proceeding.
 9    28 U.S.C. § 2254(d); Early v. Packer
10    habeas petition, a federal court is not called upon to decide whether it agrees with the
11
12
13    Yarborough v. Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th
14    Cir. 2004).
15
16    court applied a rule different from the governing law set forth in Supreme Court cases, or
17    if it decided a case differently than the Supreme Court on a set of materially
18    indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
19
20    the governing legal principle from Supreme Court decisions but unreasonably applied
21    those decisions to the facts of a particular case. Id
22
23    erroneous; to warrant habeas relief, the state co
24                                                        See Lockyer v. Andrade, 538 U.S. 63, 75
25
26    unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).
27
28

                                                    6
                                                                                 3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2691 Page 7 of 16


 1                                                               See Ylst v. Nunnemaker, 501 U.S.
 2    797, 805-
 3
 4                                                       contrary to, or an unreasonable application
 5    of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
 6    Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v.
 7    Thompson, 336 F.3d 848, 853 (9th Cir. 2003). Clearly established federal law, for
 8
 9                                                                        Andrade, 538 U.S. at 72.
10          B. Timeliness
11          Respondent contends the petition is untimely. (Answer, ECF No. 4-1 at 4-6.)
12    Under 28 U.S.C. § 2244(d), a petitioner has one year from the date his or her conviction
13    is final to file a petition for writ of habeas corpus in federal court pursuant to 28 U.S.C.
14    § 2254. See 28 U.S.C. § 2244(d). Because Dunn did not file a petition for review in the
15    California Supreme Court after the state appellate court affirmed his conviction, Dunn
16    conviction became final on November 25, 2017, forty days after the California Court of
17    Appeal issued its decision on October 17, 2017. Waldrip v. Hall, 548 F.3d 729, 735 (9th
18    Cir. 2008). Absent any tolling, the AEDPA statute of limitations began running the next
19    day and expired on November 26, 2018.1 Dunn did not file his habeas corpus petition in
20    this case until January 9, 2020. (ECF No. 1.) See Houston v. Lack, 487 U.S. 266, 276
21
22    the prisoner delivers it to prison authorities for forwarding to the clerk of court because
23                                                             ); Anthony v. Cambra, 236 F.3d 568,
24    575 (9th Cir. 2000) (applying Houston to state court filings). The statute of limitations,
25    however, is subject to both statutory and equitable tolling. See 28 U.S.C. § 2244(d)(1);
26
27
      1
       November 25, 2018 was a Sunday and thus the following day, November 26, 2018, is
28
      the day the statute of limitations expired. See Fed.R.Civ.P. 6(a)(3). .

                                                     7
                                                                                 3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2692 Page 8 of 16


 1    Calderon v. United States Dist. Court (Beeler), 128 F.3d 1283, 1288 (9th Cir. 1997),
 2    overruled on other grounds by Calderon v. United States Dist. Court (Kelly), 163 F.3d
 3    530, 540 (9th Cir. 1998).
 4                        1. Statutory Tolling
 5                                                                                     rly filed
 6    application for State post-convictions or other collateral review . . . is pending shall not
 7
 8    § 2244(d)(2). Dunn filed his first habeas corpus petition in the state appellate court on
 9    March 16, 2018; it was denied on March 22, 2018 as untimely and because Dunn should
10    have raised his claims on direct appeal, citing In re Clark, 5 Cal. 4th 750, 756 n. 5 (1993)
11    and In re Dixon, 41 Cal. 2d 756, 759 (1953). (Lodgment No. 7, ECF No. 5-22 at 39-41.)
12    Dunn is not entitled to any statutory tolling for this filing because the denial of the
13                                                               See Pace v. DiGuglielmo, 544
14    U.S. 408, 413-14 (2005); Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005).
15                                                                                                 in
16    San Diego Superior Court on May 11, 2018. (Lodgment No. 10, ECF No. 5-25 at 2.)
17    Although it is not clear on what date the court denied this request, this filing also did not
18    toll the statute of limitations because it
19    but rather a method for obtaining evidence to use in a future collateral attack. See
20    Sakellaridis v. Warden, 2012 WL 2374562 at *5 (C.D. Cal. June 22, 2012); see also
21    Hodge v. Greiner, 269 F.3d 104, 107 (2d Cir. 2001).
22          On June 1, 2018, Dunn filed his next habeas corpus petition in the state appellate
23    court. (Lodgment No. 7, ECF No. 5-22.) The court denied the petition on June 8, 2018
24    as untimely and for other procedural reasons, (Lodgment No. 9, ECF No. 5-23), and thus
25    Dunn is not entitled to any statutory tolling for this filing. Pace, 544 U.S. at 413-14;
26    Bonner, 425 F.3d at 1149.
27    ///
28

                                                     8
                                                                                 3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2693 Page 9 of 16


 1             Dunn then filed another habeas corpus petition in the San Diego Superior Court on
 2    October 7, 2018. (Lodgment No. 9, ECF No. 5-24.)2 The superior court denied this
 3    petition as untimely on January 3, 2019. (Lodgment No. 10, ECF No. 5-25.) Dunn is not
 4    entitled to any statutory tolling for this                                          . Pace,
 5    544 U.S. at 413-14; Bonner, 425 F.3d at 1149. In addition, he is not entitled to any
 6    statutory tolling for his final state court filing because the statute of limitations expired on
 7    November 26, 2018, eight months before he filed his final state court habeas corpus
 8    petition in the California Supreme Court on July 31, 2019. (Lodgment No. 11, ECF No.
 9    5-26.)
10                         2. Equitable tolling
11
12                          Holland v. Florida                                             ed to
13
14
15                     Lawrence v. Florida, 549 U.S. 327, 336-37 (2007), quoting Pace, 544
16    U.S. at
17                                                                                       Miranda v.
18    Castro, 292 F.3d 1063, 1066 (9th Cir. 2002).
19             Dunn does not make any factual allegations which establish he has been pursuing
20
21    Lawrence, 549 U.S. at 336-37. Despite being aware of the substance of his claims since
22    his 2016 trial, Dunn did not bring his claims in state court until March of 2018, close to
23
24
25
26    2
        A declaration in support of this petition is dated November 9, 2018, but the signature
27    line has a date of October 7, 2018. The Court will use the October 7, 2018 date as the
      earliest possible filing date that can be attributed to this filing. See Houston, 487 U.S. at
28
      276.

                                                     9
                                                                                  3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2694 Page 10 of 16


 1                                      Dunn from bringing his claims in a timely manner.
 2    Accordingly, he is not entitled to any equitable tolling.
 3                          3. The Petition is Untimely
 4           The statute of limitations for Dunn                                  November 25,
 5    2017. Dunn is not entitled to any statutory tolling, and the statute of limitations expired
 6    on November 26, 2018. He did not file his petition in this case until January 9, 2020.
 7    The petition is therefore untimely. The Court will nevertheless address the merits of
 8
 9           C. Ineffective Assistance of Trial Counsel
10           In his first claim, Dunn alleges that his trial counsel was ineffective because she
11    did not challenge the validity of the search warrants for phone data records and
12    car. (Pet., ECF No. 1 at 6-9, 15-
13    this claim was neither contrary to, nor an unreasonable application of, clearly established
14    Supreme Court law. (Answer, ECF No. 4-1 at 6-7.)
15           Dunn raised this claim in the habeas corpus petition he filed in the California
16    Supreme Court, which summarily denied the petition. (Lodgment No. 11, ECF No. 5-
17    26.)
18    addressing the claim as the basis for analysis. Ylst, 501 U.S. at 805-06. In this case, the
19                                                                                       October
20    7, 2018 habeas corpus petition. (Lodgment No. 10, ECF No. 5-25.) The superior court
21                                           of counsel claim as untimely. (Id.) Thus, because
22    the state court did                                         this Court must conduct an
23
24    contrary to, or an unreasonable application of, clearly established Supreme Court law.
25    Delgado, 223 F.3d at 982; Himes, 336 F.3d at 853.
26           To establish ineffective assistance of counsel, a petitioner must first show his
27                                                                                    Strickland
28    v. Washington

                                                    10
                                                                                3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2695 Page 11 of 16


 1    errors so serious that co
 2                                           Id. at 687. He must also show he was prejudiced
 3                          Id
 4    reasonable probability th
 5    proceeding would have been different. A reasonable probability is a probability
 6                                                          Id.; see also Fretwell v. Lockhart,
 7    506 U.S. 364, 372 (1993). Further, Strickland
 8                                             Id
 9                                                                                          Id. at
10    686-87. The Court need not address both the deficiency prong and the prejudice prong if
11    the defendant fails to make a sufficient showing of either one. Id. at 697.
12          There are three search warrants at issue: warrant number 49922, which was issued
13    for phone data related to phone number (619) 552-                        ; warrant number
14    50203, which was issued for phone data related to phone number (619) 727-0884 (a
15                                                                            number 50014,
16    which was issued for a Cadillac associated with Dunn. (Pet., ECF No. 1 at 27-50.)
17    Officer Juan Cisneros authored the affidavits in support of all three search warrants.
18    (Pet., ECF No. 1 at 25-52; Lodgment No. 7, ECF No. 5-22 at 65-70.) Dunn claims trial
19    counsel was ineffective because she did not challenge the search warrants on grounds that
20    Cisneros included false information in the affidavits. He contends counsel should have
21    filed a motion pursuant to Franks v. Delaware, 438 U.S. 154 (1978) to suppress the
22    evidence gathered from the warrants. The Supreme Court has described the inquiry
23    under Franks as follows:
24          There is, of course, a presumption of validity with respect to the affidavit
            supporting the search warrant. To mandate an evidentiary hearing, the
25
            challenger s attack must be more than conclusory and must be supported by
26          more than a mere desire to cross-examine. There must be allegations of
            deliberate falsehood or of reckless disregard for the truth, and those
27
            allegations must be accompanied by an offer of proof. They should point
28          out specifically the portion of the warrant affidavit that is claimed to be

                                                    11
                                                                               3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2696 Page 12 of 16


 1          false; and they should be accompanied by a statement of supporting reasons.
            Affidavits or sworn or otherwise reliable statements of witnesses should be
 2
            furnished, or their absence satisfactorily explained. Allegations of
 3          negligence or innocent mistake are insufficient. The deliberate falsity or
            reckless disregard whose impeachment is permitted today is only that of the
 4
            affiant, not of any nongovernmental informant. Finally, if these
 5          requirements are met, and if, when material that is the subject of the alleged
            falsity or reckless disregard is set to one side, there remains sufficient
 6
            content in the warrant affidavit to support a finding of probable cause, no
 7          hearing is required. [footnote 8 omitted]. On the other hand, if the
            remaining content is insufficient, the defendant is entitled, under the Fourth
 8
            and Fourteenth Amendments, to his hearing. Whether he will prevail at that
 9          hearing is, of course, another issue.
10    Franks, 438 U.S. at 171-72.
11          Cisneros stated in his affidavits in support of the warrants that when he and
12
13    dumped, bloody
14                Pet., ECF No. 1 at 33, 46
15
16    discovered the body, testified t                                          but not touching
17    it. (Id.; Lodgment No. 2 vol. 5, ECF No. 5-8 at 38-39, 46-47.) Specifically, she testified
18    the newspapers were
19                                  Lodgment No. 2 vol. 5, ECF No. 5-8 at 38-39, 46-47.)
20          As Officer              trial testimony points out, however,
21    in order to administer aid.
22                                                                                        Id. at
23    78.) Given this, counsel could have reasonably concluded it would be difficult if not
24    impossible to establish               statement regarding the location of the newspaper was
25    deliberately false or was made with reckless disregard for the truth rather than simply an
26    honest mistake, perhaps because he
27    the newspapers. Counsel is not required to bring frivolous motions and failing to do so
28    ///

                                                      12
                                                                                3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2697 Page 13 of 16


 1    does not constitute ineffective assistance. Turner v. Calderon, 281 F.3d 851, 872 (9th
 2    Cir. 2002).
 3           Moreover, even if counsel can be faulted for failing to bring a Franks motion,
 4                                                                                         because
 5    he has not shown the motion would have been successful. Strickland, 466 U.S. at 694.
 6
 7    location of the newspaper was deliberately false or made with reckless disregard for the
 8    truth, Franks requires the state court to evaluate whether, absent the false information,
 9    sufficient probable cause would still have existed to issue the warrant. Franks, 438 U.S.
10    at 171-72. Whether the bloody
11    was not material to the determination whether probable cause existed to issue the
12    warrants. The bloody newspaper was an obvious piece of evidence which was collected
13    and tested. I                                                       y newspaper which
14    provided the link                                      and which formed the basis for the
15    probable cause determination for the warrants, not the actual location of the newspaper at
16    the scene. (See Pet., ECF No. 1 at 25-52.)
17
18    not objectively unreasonable. Strickland, 466 U.S. at 687-88. Once police identified
19    Dunn as a suspect from the newspaper fingerprint, they located the Cadillac registered in
20    his name. (Id. at 27-48.) The car had been repossessed and was sitting in a lot, ready to
21    be sold. (Id.) As appellate counsel noted, Dunn could not challenge the search of the car
22    because it had been repossessed and he no longer owned it. (Id. at 48.) [I]n order to
23    claim the protection of the Fourth Amendment, a defendant must demonstrate that he
24    personally has an expectation of privacy in the place searched, and that his expectation is
25    reasonable . . .    Minnesota v. Carter, 525 U.S. 83, 88 (1998), citing Rakas v. Illinois,
26    439 U.S. 128, 143-44 (1978); see United States v. Huffhines, 967 F.2d 314, 318 (9th Cir.
27    1992) (stating there is no reasonable expectation of privacy in a motel room after the
28    rental period has expired and the manager has repossessed the room). As previously

                                                    13
                                                                                3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2698 Page 14 of 16


 1    noted, failing to bring a frivolous motion does not constitute ineffective assistance.
 2    Turner, 281 F.3d at 872. And, because the motion would have been frivolous, Dunn has
 3    not established he was pre
 4    Cadillac. Strickland, 466 U.S. at 694.
 5          Dunn has not established counsel was ineffective for failing to challenge the search
 6                                                                     im was neither contrary to,
 7    nor an unreasonable application of, clearly established Supreme Court law. Yarborough,
 8    540 U.S. at 4. He is therefore not entitled to relief as to this claim.
 9          D. Ineffective Assistance of Appellate Counsel
10          Dunn argues appellate counsel was ineffective when she failed to argue his trial
11
12    Pet., ECF No. 1 at 9, 21-24.) Like his ineffective assistance of trial counsel claim, Dunn
13    raised this claim in the habeas corpus petition he filed in the California Supreme Court,
14    which summarily denied the petition. (Lodgment No. 7, ECF No. 5-22.) Accordingly,
15                                                                                 ddressing the
16    claim as the basis for analysis, which is the
17            October 7, 2018 habeas corpus petition. Ylst, 501 U.S. at 805-06. The superior
18                                                                       untimely. (Lodgment No.
19    10, ECF No. 5-25.
20                                                                              rd to determine
21
22    established Supreme Court law. Delgado, 223 F.3d at 982; Himes, 336 F.3d at 853.
23          Ineffective assistance of appellate counsel claims are subject to Strickland
24    standard of review. Dunn must first show that his appellate counsel                      was
25    objectively unreasonable, that is, that counsel unreasonably failed to discover
26    nonfrivolous issues and to file a merits brief raising them. Smith v. Robbins, 528 U.S.
27                                                a reasonable probability that, but for his
28    ///

                                                      14
                                                                                  3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2699 Page 15 of 16


 1    counsel s unreasonable failure . . . , he would have prevailed on his appeal. Id. at 285-
 2    86. As the Ninth Circuit has noted:
 3             These two prongs partially overlap when evaluating the performance of
               appellate counsel. In many instances, appellate counsel will fail to raise an
 4
               issue because she foresees little or no likelihood of success on that issue;
 5             indeed, the weeding out of weaker issues is widely recognized as one of the
               hallmarks of effective appellate advocacy . . . . Appellate counsel will
 6
               therefore frequently remain above an objective standard of competence
 7             (prong one) and have caused her client no prejudice (prong two) for the
               same reason-because she declined to raise a weak issue.
 8
 9    Bailey v. Newland, 263 F.3d 1022, 1028 (9th Cir. 2001), quoting Miller v. Keeney, 882
10    F.2d 1428, 1434 (9th Cir. 1989); see also Turner v. Calderon, 281 F.3d 851, 872 (9th Cir.
11    2002) (quoting Gustave v. United States, 627 F.2d 901, 906 (9th Cir. 1980) and stating
12    that
13    of law
14             Appellate counsel           ance was not ineffective. As discussed above, trial
15    counsel reasonably concluded that a Franks challenge to the warrants would not be
16    successful and Dunn has not shown he was prejudiced by the failure to bring a Franks
17    motion. Thus,                                                         little or no likelihood
18    of success on that issue     Bailey, 263 F.3d at 1028. And, because the issue was not
19    likely to succeed on appeal, Dunn has not established he was prejudiced by appellate
20                         Id.
21    contrary to, nor an unreasonable application of, clearly established Supreme Court law.
22    Yarborough, 540 U.S. at 4. Dunn is not entitled to relief as to claim two.
23    V. CONCLUSION
24             For the foregoing reasons, the Petition is DISMISSED as untimely and, in the
25    alternative, DENIED on the merits. Rule 11 of the Rules Following 28 U.S.C. § 2254
26
27
28    COA will issue when the

                                                     15
                                                                                 3:20-cv-00127-GPC-JLB
     Case 3:20-cv-00127-GPC-JLB Document 8 Filed 10/30/20 PageID.2700 Page 16 of 16


 1                                                         Pham v. Terhune, 400 F.3d 740,
 2
 3    jurists would find the
 4              Beaty v. Stewart, 303 F.3d 975, 984 (9th Cir. 2002) (quoting Slack v.
 5    McDaniel, 529 U.S. 473, 484 (2000)). Here, the Court concludes Dunn has not made the
 6    required showing, and therefore a certificate of appealability is DENIED.
 7          IT IS SO ORDERED.
 8    Dated: October 30, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 16
                                                                             3:20-cv-00127-GPC-JLB
